Grant, J.
(after stating the facts). We think the conclusion of the learned circuit judge that defendant Strong was guilty of laches cannot be sustained. Walter, as surviving partner, was entitled to the possession of the partnership assets, and to continue the business for the *563purpose of winding it up. Whether there were personal assets at any time to pay the defendant’s notes does not appear. There is nothing to show what the personal assets were, or what was their value, or that Walter misappropriated any of such assets. Defendant Strong was under no legal obligation to take steps to secure an administration, nor did he lose any of his rights by his failure to do so. Purchasers of land from heirs of an estate, before administration has been had and closed, take it subject to debts and expenses of administration. Armstrong v. Loomis, 97 Mich. 577, and authorities there cited Complainant was chargeable with notice that no administration had been had. He took no steps to protect himself by bond or otherwise. Neither defendant Strong nor Walter said anything or made any representations by which he was misled. Briefly stated, the situation, then, is this: Complainant purchased, knowing that the land was subject to the payment of debts, if any existed, and knowing that there had been no administration, without making any inquiries, and without taking any measures to protect himself. Defendant Strong knew that Walter, as surviving partner, was entitled to the possession of the partnership funds. His interest was paid up to 1893. The property of the partnership was in lawful hands. He had no knowledge that it was being misused. He owed no duty to any supposed purchaser of the real estate of the deceased. He was, therefore, guilty of no [wrong in resting so long as his interest was paid, the very purpose he had in investing his money. He had neither done nor said anything to mislead complainant. Complainant purchased at his risk, and must suffer the consequences.
The decree must be reversed, with costs of both courts, and bill dismissed.
The other Justices concurred.